Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 1 of 7
Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 2 of 7
Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 3 of 7
Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 4 of 7
Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 5 of 7
Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 6 of 7
Case 2:19-bk-50941-MPP   Doc 8 Filed 04/30/19 Entered 04/30/19 15:15:21   Desc
                         Main Document    Page 7 of 7
